Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  June 30, 2017                                                                    Stephen J. Markman,
                                                                                              Chief Justice

  154832                                                                                 Brian K. Zahra
                                                                                 Bridget M. McCormack
                                                                                       David F. Viviano
                                                                                   Richard H. Bernstein
  In re Estate of LINDA ROBERDEAUX.                                                       Joan L. Larsen
  _________________________________________                                            Kurtis T. Wilder,
                                                                                                   Justices
  DENNIS ROBERDEAUX, SR., Personal
  Representative,
               Plaintiff-Appellant,
  v                                                      SC: 154832
                                                         COA: 323802
                                                         Washtenaw CC: 13-000675-NH
  EVANGELICAL HOMES OF MICHIGAN,
  d/b/a EVANGELICAL HOME-SALINE,
  and MICHIGAN SPORTS MEDICINE &
  ORTHOPEDIC CENTER,
             Defendants,
  and
  WASHTENAW MEDICINE, P.C., d/b/a
  WASHTENAW INTERNAL MEDICINE
  ASSOCIATES, CHERYL A. HUCKINS,
  M.D., and MARK A. KELLEY, M.D.,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the October 18, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        MARKMAN, C.J. (dissenting.)

         I would reverse for the reasons set forth by Judge SERVITTO in her Court of
  Appeals dissent. In re Roberdeaux Estate, unpublished opinion of the Court of Appeals,
  issued October 18, 2016 (Docket No. 323802) (SERVITTO, J., dissenting). A “standard of
  care” expert in a medical malpractice action must have “devoted a majority of his or her
  professional time to . . . [t]he active clinical practice of the same health profession in
  which the party . . . on whose behalf the testimony is offered” practices. MCL
                                                                                                               2

600.2169(1)(b)(i). In Woodard v Custer, 476 Mich. 545, 560 (2006), this Court held that
an expert “must match the one most relevant standard of practice or care—the specialty
engaged in by the defendant physician during the course of the alleged malpractice . . . .”
And in Woodard’s companion case, Hamilton v Kuligowski, we struck plaintiff’s expert’s
testimony when defendant was a specialist in internal medicine and plaintiff’s expert
specialized in infectious diseases, a subspecialty of internal medicine. Id. at 577-578.
Largely the same reasoning applies here. Defendant practiced general internal medicine,
while her expert practiced geriatrics, a subspecialty of internal medicine. Under
Woodard and Hamilton, the testimony of defendant’s expert should not have been
admitted.

      BERNSTEIN, J., did not participate due to his prior relationship with the Sam
Bernstein Law Firm.

      WILDER, J., did not participate because he was on the Court of Appeals panel.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 30, 2017
       d0627
                                                                             Clerk